Case 19-90001       Filed 03/31/21      Entered 03/31/21 15:14:37     Doc# 72     Page 1 of 49


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ALASKA

  In re:                                           Bankruptcy Case No. 18-00357-GS
                                                   Chapter 7
  GARTH and KIMBERLY MILLIRON,

             Debtors.
  JAY   SCHINDLER                and     JEANNE Adversary Proceeding No. 19-90001-GS
  SCHINDLER,

                 Plaintiffs,

  vs.

  GARTH MILLIRON               and     KIMBERLY
  MILLIRON,

                  Defendants.
  In re:                                           Bankruptcy Case No. 18-00358-GS
                                                   Chapter 7
  JARRED and JENNIFER MILLIRON,

             Debtors.
  JAY   SCHINDLER                and     JEANNE Adversary Proceeding No. 19-90002-GS
  SCHINDLER,

                 Plaintiffs,

  vs.

  JARRED MILLIRON               and    JENNIFER
  MILLIRON,

                  Defendants.

    MEMORANDUM DECISION RE: JUDGMENT AFTER TRIAL ON § 727 ACTION

           Plaintiffs Jay and Jeanne Schindler filed separate adversary proceedings against debtors

  Garth Milliron and Jarred Milliron, together with their spouses Kimberly and Jennifer,

  respectively, to deny their discharges under 11 U.S.C. § 727(a)(4), and to except various debts


                                                  1
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37         Doc# 72       Page 2 of 49


  owed by them under § 523(a)(2). Because the actions of Garth Milliron and Jarred Milliron are

  largely intertwined, the court conducted a combined trial in the two adversary proceedings and

  took the matter under submission. In keeping with the combined nature of the trial, this

  memorandum addresses the § 727(a)(4)(A) claims and shall be entered in both adversary

  proceedings. The court shall also issue a separate memorandum in both adversary proceedings

  discussing the Schindlers’ claims under § 523(a)(2). This memorandum, therefore, is intended

  to be interlocutory pending full adjudication of all claims submitted at trial.

  A.         BACKGROUND

             1.        Prepetition

             Garth and Kimberly Milliron reside in the Living Word Ministries (Living Word)

  community outside Delta Junction, Alaska (Alaska Highway Property). 1 Garth is a pastor in

  the Living Word church, and is a member of the church’s board. 2 Their son, Jarred, and his

  wife Jennifer also live in the Living Word community. 3 Jarred serves on the board of Dry

  Creek Community Corporation, 4 an entity which manages the community’s infrastructure. 5

  The church owns all of the real property in the community, which consists of 20-30 houses that

  church members are allowed to reside in so long as they remain members of the church. 6




  1
      Plaintiffs’ Trial Exhibit 34, Transcript p. 18:6-25.
  2
      Id. at Transcript pp. 67:14-68:5.
  3
      Defendants’ Post-Trial Brief, Adv. Proc. No. 19-90001-GS, Adv. ECF No. 68-1, Transcript p. 9:8-9.
  4
      Plaintiffs’ Trial Exhibit 34, Transcript p. 70:10-12.
  5
      Plaintiffs’ Trial Exhibit 41, Transcript pp. 15:17-16:8.
  6
      Plaintiffs’ Trial Exhibit 42, Transcript pp. 39:22-40:18.
                                                                  2
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37             Doc# 72        Page 3 of 49


              It is in this community that the Millirons started their construction business, Dry Creek

  Construction, LLC (DCC). Garth and Kimberly own 50% of the business. 7 Jarred and Jennifer

  own the other 50%. 8 Because banks were initially reluctant to lend directly to the business,

  Garth testified that he and Jarred frequently titled the personal property acquired for the

  business in their own names as they believed it was needed. 9 Multiple vehicles, trailers, and

  tools were purchased for, and used by, the business.

              In the mid-2000s, DCC acquired two parcels of real property in Delta Junction: 1770

  and 1746 Miltan Road (the Miltan Properties). 10 Shortly thereafter, Garth purchased a building

  from the local school district and moved it to 1770 Miltan. 11 Over the course of several years,

  Jarred and Garth devoted their personal time to renovating the building, which was completed

  in 2017. 12 On September 11, 2018, Garth, Kimberly, Jarred, and Jennifer executed a quitclaim

  deed on behalf of DCC, transferring the Miltan Properties to Garth. 13 The quitclaim deed was

  recorded that same day. 14




  7
      Plaintiffs’ Trial Exhibit 30, p. 16.
  8
      Plaintiffs’ Trial Exhibit 32, p. 16.
  9
      Plaintiffs’ Trial Exhibit 34, Transcript p. 8:1-19.
  10
       Id. at Transcript p. 28:10-25. also known as lots 80 and 81 of Good-Niss Acres. See Plaintiffs’ Trial Exhibit 53.
  11
       Id. at Transcript p. 29:7-20.
  12
       Id. at Transcript pp. 29:20-30:8.
  13
       Plaintiffs’ Trial Exhibit 53.
  14
       Id.

                                                              3
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37         Doc# 72        Page 4 of 49


              On or about October 18, 2018, Garth obtained a $110,000.00 line of credit on the

  Miltan Properties from Mt. McKinley Bank (McKinley). 15 McKinley recorded a deed of trust

  against the Miltan Properties on October 19, 2018. 16 The Millirons never drew on the line of

  credit. 17

              In 2012, DCC was hired to do a large construction project for the Schindlers, who

  purchased a parcel of raw land in Delta Junction in January 2012. 18 From 2012 to 2017, DCC

  worked to construct a farmstead and a home on the Schindlers’ property. The Schindlers,

  dissatisfied with the work performed by the Millirons, brought suit against them in Alaska

  Superior Court in 2017. Trial was set to commence on October 22, 2018.

              2.       The Millirons and DCC File Bankruptcy

              On October 22, 2018, the day their state court trial with the Schindlers was set to begin,

  DCC, Garth and Kimberly Milliron, and Jarred and Jennifer Milliron filed voluntary chapter 7

  bankruptcy petitions. 19 Attorney Jason Gazewood represents all of the debtors in their

  respective bankruptcies. 20 Nacole Jipping was appointed the chapter 7 trustee of DCC’s

  bankruptcy estate. Kenneth Battley was appointed the chapter 7 trustee in each of the

  Millirons’ bankruptcy cases.


  15
       Plaintiffs’ Trial Exhibit 34, Transcript pp. 32:18-33:5.
  16
       Id. at Transcript p. 32:15-17.
  17
    Id. at Transcript p. 33:12-16. See also Case No. 18-00360-GS, ECF No. 40, p. 39. The court may take judicial
  notice of items on its own case dockets. See Dunlap v. Neven, 2014 WL 3000133, at *5 (D. Nev. June 30, 2014)
  (citing Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)) (“Courts routinely take
  judicial notice of their own court records.”).
  18
       Trial Audio Recording, Jeanne Schindler Testimony, Case No. 18-00357-GS, ECF No. 54 at 21:05-21:25.
  19
       See Plaintiffs’ Trial Exhibits 28; 30; and 32.
  20
       Id.
                                                                  4
Case 19-90001             Filed 03/31/21         Entered 03/31/21 15:14:37      Doc# 72   Page 5 of 49


              The Schindlers’ § 727 nondischargeability claims chiefly arise from what the Millirons

  listed, and omitted, on their bankruptcy schedules and statements. The Millirons filed their

  original statements and schedules, and two amendments. Their statements and schedules

  presented conflicting and confusing claims of ownership as to the Miltan Properties and various

  construction equipment that was consistently listed on DCC’s schedules and ultimately sold

  within DCC’s bankruptcy. This confusion was only compounded by their testimony at the

  various meetings of creditors conducted in their individual cases, especially when compared to

  their testimony in DCC’s meeting of creditors. The Schindlers contend that the Millirons made

  false oaths in their schedules and statements, while Garth and Jarred also gave false testimony

  at their creditors’ meetings. The court addresses each in turn.

                        a.       DCC Bankruptcy

                                 i.          Initial Schedules and Statements

              Each of the debtors filed their original schedules together with their petitions on

  October 22, 2018. In Schedule A/B, DCC listed no real property. 21 This is wholly consistent

  with the September 11, 2018 quitclaim deed from DCC to Garth Milliron. Yet, DCC attested

  in response to item 13 of the Statement of Financial Affairs that it had made no “transfers of

  money or property by sale, trade, or any other means by the debtor…within 2 years before the

  filing of this case to another person, other than property transferred in the ordinary course of

  business or financial affairs.” 22 In response to item 4 of its Statement of Financial Affairs,




  21
       Plaintiffs’ Trial Exhibit 28, p. 9.
  22
       Id. at p. 23.

                                                            5
Case 19-90001               Filed 03/31/21    Entered 03/31/21 15:14:37                Doc# 72        Page 6 of 49


  DCC disclosed no “[p]ayments or other transfers of property made within 1 year before filing

  this case that benefitted any insider.” 23

              DCC did, however, list numerous vehicles and values in response to item 47:

              2017 Dodge Ram                              $42,000.00
              2015 Chevy Silverado                        $25,000.00
              2015 Polaris Ranger                         $6,200.00
              2012 Snowmachine                            $2,500.00 24

              Under item 48 of Schedule A/B, DCC listed and valued the following equipment as

  additional personal property:

              1991 Dutchman Camper Trailer                $800.00
              2004 Wells Cargo Trailer                    $18,000.00
              2004 Haulmark Tool Trailer                  $1,000.00
              2002 Gortzen Materials Trailer              $800.00
              2007 Snake River Eq. Trailer                $1,000.00
              Trencher                                    $2,146.00
              CAT Skidsteer                               $10,000.00
              Excavator                                   $30,000.00
              Excavator Attachments                       $3,500.00
              Misc. Tools and Equipment                   $4,450.00 25

              DCC’s Schedule H listed Garth and Jarred Milliron as codebtors only on a $25,000.00

  debt owed to Western Surety, which was related to the entity’s unsecured claim. The basis for

  the claim and codebtor listing was stated as “[i]ndemnifier for litigation.” 26 DCC’s chapter 7

  bankruptcy petition was signed by Garth Milliron. 27


  23
       Id. at p. 22.
  24
    Id. at p. 8. For each of these items, the value listed represents the “[c]urrent value of debtor’s interest” in
  Schedule A/B.
  25
     Id. During his § 341(a) examination, Garth Milliron explained that the property listed as “excavator
  attachments” were actually Skidsteer attachments. See Plaintiff’s Trial Exhibit 36, Transcript pp. 9:21-11:24.
  26
       Id. at pp. 18, 20.
  27
       Id. at p. 5.
                                                             6
Case 19-90001             Filed 03/31/21         Entered 03/31/21 15:14:37       Doc# 72   Page 7 of 49




                                 ii.         The § 341(a) Meeting of Creditors

              Nacole Jipping, the chapter 7 trustee for DCC’s bankruptcy estate, conducted DCC’s

  initial § 341(a) meeting of creditors on November 29, 2018. 28 All four Millirons appeared to

  provide testimony for the debtor. 29 DCC’s initial meeting of creditors took place before the

  meetings of creditors for either Garth and Kimberly, or Jarred and Jennifer, which were both

  held on December 27, 2018.

              Both Garth and Jarred stated that they carefully read over DCC’s schedules and

  statements, and believed the information contained therein to be true and correct to the best of

  their knowledge. 30 When asked by Ms. Jipping whether anything had changed after the

  schedules were filed that she should know about, Garth replied that just a few creditor additions

  had been submitted to DCC’s counsel, Mr. Gazewood. 31

              Next, Ms. Jipping admitted to some confusion regarding ownership of the personal

  property assets, because “[DCC] had listed…some of the same things in [the Millirons’]

  personal bankruptcies that [DCC] did in the business.” 32 Garth explained that, with the



  28
       Plaintiffs’ Trial Exhibit 34, p. 1.
  29
       Id. at Transcript pp. 2:23-3:1.
  30
       Id. at Transcript pp. 3:20-4:6.
  31
       Id. at Transcript p. 4:12-17.
  32
       Id. at Transcript p. 7:20-24.

                                                            7
Case 19-90001            Filed 03/31/21     Entered 03/31/21 15:14:37              Doc# 72       Page 8 of 49


  exception of the Skidsteer, 33 the vehicles were titled to him or Jarred because initially DCC had

  no credit, but those vehicles were used by DCC in the course of its business. 34 Jarred stated

  that “a lot of the equipment is titled in [DCC].” 35

              Jarred added a caveat that because he and Garth personally guaranteed everything they

  bought, “[e]verything Dry Creek Construction owns, we own; and everything we own, Dry

  Creek Construction owns.” 36 Garth later clarified that he also owned some tools that were left

  to him after his father’s death, as well as some tools that were purchased for a prior

  construction business he owned. 37 Mr. Gazewood concluded the discussion with the statement,

  “Jarred’s testified that the machinery, equipment, tools are all bought by Dry Creek, owned by

  Dry Creek.” 38

              Ms. Jipping’s counsel, Cabot Christianson, then inquired about the Miltan Properties. 39

  He noted the quitclaim deed recorded on September 11, 2018, 40 and asked about the deed of

  trust recorded in favor of McKinley on October 19, 2018. 41 When asked why that deed of trust

  was not disclosed in the schedules, Garth replied that the deed of trust in favor of McKinley


  33
     Although Jarred asserted that the Dodge Ram was also titled to DCC, see id. at Transcript pp. 8:24-9:5, Garth
  later stated that the Dodge Ram is titled to Jarred. See id. at Transcript p. 25:13-16.
  34
       Id. at Transcript pp. 8:1-9:12.
  35
       Id. at Transcript p. 9:2-3.
  36
       Id. at Transcript pp. 13:21-14:1.
  37
       Id. at Transcript pp. 60:25-61:24.
  38
       Id. at Transcript p. 44:17-19.
  39
       Id. at Transcript p. 28:5-25.
  40
       Id.
  41
       Id. at Transcript p. 32:15-17.

                                                          8
Case 19-90001            Filed 03/31/21      Entered 03/31/21 15:14:37              Doc# 72        Page 9 of 49


  was recorded after DCC’s schedules were filled out. 42 Garth further elaborated on the

  reasoning behind obtaining the line of credit:

                       [T]he purpose of it was so that we would have some money
                       available if a settlement [with the Schindlers] was agreed upon that
                       we could get that money quickly and pay it. If not, then maybe we
                       could use it for trial. If not, maybe we could use it to pay other
                       attorney fees or catch up on the credit lines. 43

  The record does not reflect that the Millirons presented Ms. Jipping with either the quitclaim

  deed or the McKinley deed of trust at the meeting.

              Finally, Garth and Jarred testified that at the time of the meeting, they were employed

  doing construction work for Delta Accommodations in Delta Junction. 44 At the meeting, Ms.

  Jipping and counsel for the Schindlers, Erik LeRoy, informed the Millirons that they could not

  use equipment owned by DCC postpetition. 45 The Millirons both confirmed that they had been

  told by Mr. Gazewood that the tools, equipment and machinery owned by DCC were now

  owned and administered by Ms. Jipping as trustee for the DCC bankruptcy estate postpetition. 46

  Although initially Garth and Jarred expressed confusion regarding the consequences of the




  42
    Id. at Transcript p. 34:4-8. The statement made by Garth Milliron at DCC’s 11/29/2018 § 341(a) meeting
  regarding the recording of a document after DCC’s schedules were completed has been interpreted both as
  referring to the quitclaim deed transferring the Miltan Properties, and the deed of trust in favor of McKinley.
  Based on the transcript from that meeting, the court understands that Garth was referring to the deed of trust in
  favor of McKinley, and not the quitclaim deed transferring the Miltan Properties.
  43
       Id. at Transcript p. 33:2-7.
  44
       Id. at Transcript pp. 43:9-44:2.
  45
       Id. at Transcript pp. 44:20-46:9.
  46
       Id. at Transcript p. 44:20-24.

                                                            9
Case 19-90001            Filed 03/31/21     Entered 03/31/21 15:14:37    Doc# 72    Page 10 of 49


   trustee’s postpetition control over DCC’s personal property, 47 Mr. LeRoy clarified the

   situation:

                        MR. LEROY: You can work. You’re an individual. You can
                        work. You just can’t use an asset --

                        MR. GARTH MILLIRON: I just can’t use my tools is what you’re
                        saying.

                        MR. LEROY: -- belonging to Dry Creek.

                        MR. GARTH MILLIRON: Okay. Yeah. 48

               A further detailed discussion was had between the Millirons, Ms. Jipping and Mr.

   LeRoy on this point when Jarred sought further clarification during the meeting of creditors

   regarding the prohibition on his use of DCC equipment: “So what exactly can I not use? I can’t

   legally use any of my building tools and things?” 49 Mr. LeRoy explained that any equipment

   depreciated on DCC’s tax return is considered the property of DCC and cannot be used by the

   Millirons. 50 Garth replied, “I understand what you’re saying.” 51 He then proffered various

   examples of tools that might not fall under the prohibition, including gifts, inheritances, and

   equipment from a prior business. 52 Mr. LeRoy further illustrated the extent of the prohibition

   by specifically referencing the work the Millirons were doing for Delta Accommodations:




   47
        Id. at Transcript pp. 45:3-46:3.
   48
        Id. at Transcript p. 46:4-9.
   49
        Id. at Transcript p. 58:11-13.
   50
        Id. at Transcript pp. 59:5-60:12.
   51
        Id. at Transcript pp. 60:9-10.
   52
        Id. at Transcript pp. 60:13-62:4.

                                                      10
Case 19-90001            Filed 03/31/21        Entered 03/31/21 15:14:37    Doc# 72      Page 11 of 49


                        MR. LEROY: I think your problems are probably the bigger items
                        like you’re not – the excavator is clearly going to be Dry Creek,
                        the Skidsteer is, the trailers are going to be Dry Creek. And that’s
                        the problem you’re going to have right now going back to Delta
                        Junction tomorrow and starting to work on the cabins that you’re
                        building… So the problem you have is that you’re driving a truck
                        that’s owned by Dry Creek….

                        MR. GARTH MILLIRON: Well, the trucks are in our name, but
                        they were depreciated through Dry Creek. I understand what
                        you’re saying now. 53

               The November 29 meeting of creditors ended with Garth asking Ms. Jipping whether

   she wanted DCC’s equipment “where it’s at or do you want us to put it in one location?” 54 Ms.

   Jipping replied, “Just if it’s in a safe area and no one is going to bother it, then you can leave it

   where it’s at.” 55 Garth acknowledged this instruction: “Okay.” 56

                                  iv.       Amended Schedules and Statements

               On December 11, 2018, DCC filed an amended Statement of Financial Affairs which

   once again omitted any reference of the transfer of the Miltan Properties from DCC to Garth. 57

   That amended Statement of Financial Affairs was signed by Garth. 58 Jarred’s signature does

   not appear on any of DCC’s schedules and statements.




   53
        Id. at Transcript pp. 62:13-63:1.
   54
        Id. at Transcript p. 75:17-19.
   55
        Id. at Transcript p. 75:20-22.
   56
        Id. at Transcript p. 75:23.
   57
        Plaintiffs’ Trial Exhibit 29.
   58
        Id.

                                                         11
Case 19-90001                Filed 03/31/21        Entered 03/31/21 15:14:37      Doc# 72   Page 12 of 49


               It was not until January 23, 2019, that DCC filed a second amended Statement of

   Financial Affairs disclosing the transfer in response to item number 4. 59 The second amended

   schedules and statements did not list McKinley as a creditor. That same set of amended

   schedules and statements was, however, the first time DCC’s Schedule A/B reflected a detailed

   break down of the various tools belonging to DCC. 60 The equipment at issue in this case

   remained on DCC’s schedules, including the Skidsteer. But, the court notes that the 2005

   Polaris Ranger no longer appeared among the property listed in Schedule A/B, though the debt

   secured by that property was still listed in Schedule D. 61 The 2017 Dodge Ram was also no

   longer listed among DCC’s assets. 62 The debt owed to Wells Fargo Dealer Services on that

   automobile, which was disclosed in DCC’s initial Schedule D, 63 was removed in the

   amendments filed on January 23, 2019. 64

                          b.      Garth and Kimberly Milliron

                                  i.           Initial Schedules and Statements

               In response to item 5 of their voluntary petition, entitled “Where you live,” Garth and

   Kimberly Milliron listed the Alaska Highway Property. 65 That same property was listed in

   response to item 1 of Schedule A/B, which asks “Do you own or have any legal or equitable


   59
        Plaintiffs’ Trial Exhibit 38, p. 15.
   60
        Id. at pp. 3-8.
   61
        Id. at pp. 4-5; 9.
   62
        Id. at pp. 4-5.
   63
        Plaintiff’s Trial Exhibit 28, pp. 14-15.
   64
        Plaintiffs’ Trial Exhibit 38, pp. 9-10.
   65
        Plaintiffs’ Trial Exhibit 30, p. 2.

                                                              12
Case 19-90001               Filed 03/31/21   Entered 03/31/21 15:14:37   Doc# 72    Page 13 of 49


   interest in any residence, building, land, or similar property?” 66 Garth and Kimberly listed the

   Alaska Highway Property with a value of $217,000.00, and stated that both of them held an

   interest in that property. 67 Strikingly absent were the Miltan Properties that DCC had recently

   transferred to Garth, and which he later encumbered.

               Schedule A/B listed numerous vehicles in response to item 3. Two were listed as being

   owned solely by Garth Milliron: a 2015 Chevy Silverado valued at $25,000.00 and a 2009

   GMC Acadia valued at $4,500.00. 68 The ownership of these items has never been at issue. But

   the following items were listed with ownership described as at least one of the debtors holding

   an interest in the vehicle with another:

               2015 Chevy Silverado                  $17,409.00
               2008 CAT Skidsteer                    $10,000.00
               2017 Dodge Ram                        $0.00
               1991 Dutchman Camper Trailer          $800.00
               2004 Wells Cargo Trailer              $18,000.00
               Trencher                              $2,146.00
               Excavator                             $30,000.00 69

               Under item 4 of Schedule A/B, Garth and Kimberly listed additional property also with

   ownership described as at least one of the debtors holding an interest in the vehicle with

   another:

               2004 Haulmark Tool Trailer            $1,000.00
               2002 Gortzen Materials Trailer        $800.00
               2015 Polaris Ranger                   $6,200.00
               2012 Snowmachine                      $2,500.00


   66
        Id. at p. 10.
   67
        Id.
   68
        Id. at p. 11.
   69
        Id. at pp. 11-12.

                                                       13
Case 19-90001                Filed 03/31/21   Entered 03/31/21 15:14:37   Doc# 72    Page 14 of 49


               2007 Snake River Eq. Trailer           $1,000.00
               Excavator Attachments                  $3,500.00 70

               In response to item 19 of Schedule A/B, Garth and Kimberly listed a 50% interest in

   DCC. 71 Finally, in response to item 40 of Schedule A/B, Garth and Kimberly listed an interest

   in “misc [sic] tools and equipment” in the amount of $4,450.00. 72 In their Schedule C, Garth

   and Kimberly asserted exemptions in the Alaska Highway Property and the 2009 GMC Acadia,

   as well as the miscellaneous tools and equipment. 73 Although the Skidsteer, excavator, Wells

   cargo trailer, and excavator attachments were listed on Schedule C, no exemptions in those

   items were taken. 74

               Garth and Kimberly listed McKinley as a secured creditor in their Schedule D, with a

   $150,000.00 claim secured by the Alaska Highway Property. 75 The date the debt was incurred

   was left blank. 76

               The original schedules omitted McKinley’s deed of trust against the Miltan Properties.

   In response to item 18 of their Statement of Financial Affairs, Garth and Kimberly stated that

   they did not, within 2 years before they filed for bankruptcy, “sell, trade, or otherwise transfer

   any property to anyone, other than property transferred in the ordinary course of [their]



   70
        Id. at pp. 12-13.
   71
        Id. at p. 16.
   72
        Id. at p. 18.
   73
        Id. at pp. 20, 24.
   74
        Id. at pp. 20-21.
   75
        Id. at pp. 26-27.
   76
        Id.

                                                        14
Case 19-90001               Filed 03/31/21       Entered 03/31/21 15:14:37   Doc# 72   Page 15 of 49


   business or financial affairs.” 77 This question specifies that it includes “transfers made as

   security (such as the granting of a security interest or mortgage on your property).” 78

                                  ii.       Amended Schedules and Statements

               The day before DCC’s scheduled § 341(a) meeting, on November 28, 2018, Garth and

   Kimberly filed amended schedules and statements. They decreased the value of their interest in

   the Alaska Highway Property to $0.00, and added the Miltan Properties to their Schedule A/B,

   each valued at $75,000.00. 79 The Miltan Properties were described as being owned solely by

   Garth. 80 All of the equipment and trailers used in DCC’s business pursuits remained listed in

   the amended Schedule A/B. 81 Schedule C was also modified to add a $24,173.01 exemption in

   the 1770 Miltan Road property. 82 McKinley’s secured claim in Schedule D was amended to

   reflect its security interest in the Miltan Properties, with $75,000.00 of the credit line amount

   secured by 1770 Miltan, and the remaining $35,000.00 secured by 1746 Miltan. 83 The date the

   debt was incurred was again left blank. 84 The Statement of Financial Affairs was not among

   the November 28, 2018 amendments.

               Garth and Kimberly filed a second set of amended schedules and statements on January

   23, 2019, before a final round of continued meetings of creditors in each of the bankruptcy


   77
        Id. at p. 51.
   78
        Id.
   79
        Plaintiffs’ Trial Exhibit 31, pp. 3-4.
   80
        Id. at p. 4.
   81
        Id. at pp. 5-7.
   82
        Id. at p. 14.
   83
        Id. at pp. 15-16.

                                                           15
Case 19-90001               Filed 03/31/21     Entered 03/31/21 15:14:37   Doc# 72   Page 16 of 49


   cases. 85 In Schedule A/B, they added a Toyota Rav-4 that was not previously mentioned. 86

   Although the second-amended Schedule A/B continued to list “misc tools and equipment” in

   response to item 40, 87 DCC’s trailers and large equipment (Skidsteer, excavator) were no

   longer listed as the property of Garth and Kimberly. 88 Finally, the line of credit obtained from

   McKinley was removed from Schedule D, 89 but was added in response to item 18 of the

   amended Statement of Financial Affairs. 90 Once again, the date of the transfer of the interest in

   the Miltan Properties to McKinley was left blank. 91

                                  iii.      The § 341(a) Meetings

               Garth and Kimberly’s initial § 341(a) meeting of creditors was held on December 27,

   2018. 92 Echoing some of his statements made in DCC’s original § 341(a) meeting of creditors,

   Garth attempted to clarify the ownership status of multiple items of personal property, though it

   contradicted the first round of amended schedules previously filed:




   84
        Id. at p. 16.
   85
        See Plaintiffs’ Trial Exhibit 39.
   86
        Id. at p. 12.
   87
        Id. at p. 17.
   88
        Id. at p. 12.
   89
        Id. at pp. 23-24.
   90
        Id. at p. 41.
   91
        Id.
   92
        See Plaintiffs’ Trial Exhibit 36.

                                                          16
Case 19-90001            Filed 03/31/21        Entered 03/31/21 15:14:37            Doc# 72   Page 17 of 49


                            Property                                    Ownership According to Garth 93

   2015 Chevy Silverado                                           Erroneously listed-only one Chevy Silverado

   2008 CAT Skidsteer                                             In Garth’s name, purchased for DCC

   2017 Dodge Ram                                                 Jarred Milliron

   1991 Dutchman Camper Trailer                                   DCC, title misplaced

   2004 Wells Cargo Trailer                                       DCC

   Trencher                                                       DCC

   Excavator                                                      DCC

   2004 Haulmark Tool Trailer                                     DCC, title misplaced

   2002 Gortzen Materials Trailer                                 DCC

   2015 Polaris Ranger                                            DCC

   2012 Snowmachine                                               DCC

   2007 Snake River Eq. Trailer                                   DCC

   Excavator Attachments                                          DCC


              Garth also clarified that the Alaska Highway Property is where he resides, but the

   property itself is owned by Living Word Ministries. 94 Further, he noted that his and

   Kimberly’s 50% interest in DCC is split between them: Garth holds 40% while Kimberly holds

   10%. 95



   93
        Id. at Transcript pp. 6:22-13:21.
   94
        Id. at Transcript pp. 3:24-4:4; 19:13-21:2; 23:9-25:5.
   95
        Id. at Transcript pp. 13:25-14:3

                                                                 17
Case 19-90001             Filed 03/31/21           Entered 03/31/21 15:14:37      Doc# 72   Page 18 of 49


               Also at the meeting, Garth confirmed that he had used equipment owned by DCC after

   DCC’s November 29, 2018 § 341(a) meeting, when he was instructed that such use was not

   permitted. 96 When asked why he used the equipment notwithstanding the express instruction to

   the contrary, he asserted that Mr. Christianson had informed him that Ms. Jipping “had some

   latitude” to tell him which equipment he could and could not use. 97 This assertion

   notwithstanding, he confirmed that he understood what he was told by Ms. Jipping and Mr.

   LeRoy at the DCC § 341(a) meeting: “[W]hat you said is we couldn’t use anything that was in

   Dry Creek Construction.” 98 Garth explained that he had been waiting for clarification from

   Ms. Jipping regarding what equipment was exempt, and thus could not be used. Until she

   provided that clarity, he believed there had been confusion regarding the ownership of the

   equipment and had used it. 99

                         c.        Jarred and Jennifer Milliron

                                   i.          Initial Schedules and Statements

               In response to item 5 of their voluntary petition, entitled “Where you live,” Jarred and

   Jennifer Milliron listed only the mailing address for the Alaska Highway Property: HC 62 Box

   5220, Delta Junction, AK 99737. 100 Like Garth and Kimberly, Jarred and Jennifer listed the




   96
        Id. at Transcript p. 25:6-20.
   97
        Id. at Transcript pp. 27:24-28:6.
   98
        Id. at Transcript p. 27:21-22.
   99
        Id. at Transcript pp. 26:24-27:3.
   100
         Plaintiffs’ Trial Exhibit 32, p. 2.

                                                              18
Case 19-90001            Filed 03/31/21   Entered 03/31/21 15:14:37       Doc# 72     Page 19 of 49


   Alaska Highway Property in response to item 1 of Schedule A/B with a value of $217,000.00,

   stating each of them held an interest in that property. 101

               As to personal property, in response to item nos. 3 and 4 of Schedule A/B, Jarred and

   Jennifer listed the same vehicles, trailers and equipment and as those listed in DCC’s and

   Garth’s and Kimberly’s Schedules A/B, including all the same vehicles. 102 Jarred and Jennifer

   stated the property was owned by at least one debtor and another. In addition to these, Jarred

   and Jennifer disclosed three other vehicles they owned: a 2010 Dodge Ram; a 1998 Mazda 626;

   and a 2005 Chevrolet 2500. 103 As to the 2017 Dodge Ram, they described it as owned by at

   least one of the debtors holding an interest in the vehicle with another. 104 In response to item

   19 of Schedule A/B, Jarred and Jennifer also listed a 50% interest in DCC. 105 Finally, in

   response to item 40 of Schedule A/B, Jarred and Jennifer also listed an interest in “misc [sic]

   tools and equipment” in the amount of $4,450.00. 106

               In their Schedule C, Jarred and Jennifer asserted exemptions in the Alaska Highway

   Property, the Mazda and the Chevrolet 2500, as well as the miscellaneous tools and

   equipment. 107 Jarred and Jennifer’s Schedule D included McKinley as the secured creditor on a




   101
         Id. at p. 10.
   102
         Id. at pp. 11-13.
   103
         Id. at p. 11.
   104
         Id.
   105
         Id. at p. 16.
   106
         Id. at p. 18.
   107
         Id. at pp. 20-21, 24.

                                                      19
Case 19-90001                Filed 03/31/21     Entered 03/31/21 15:14:37   Doc# 72   Page 20 of 49


   line of credit. Although the property securing McKinley’s claim was not listed, the date the

   debt was incurred was listed as “10-18.” 108

               Garth is listed as a codebtor on numerous debts under Schedule H, including the debt

   owed on the 2017 Dodge Ram. 109

                                  ii.        Amended Schedules and Statements

               Like Jarred’s parents, Jarred and Jennifer filed amended schedules and statements on

   November 28, 2018, the day before DCC’s § 341(a) meeting. 110 Their modifications were

   identical to Garth’s and Kimberly’s, including adding the Miltan Properties to their Schedules

   A/B and C. 111 All of the equipment and trailers used in DCC’s business pursuits remained

   listed in Schedule A/B. 112 McKinley’s secured line of credit claim in Schedule D remained, but

   two additional claims for that bank were added to reflect its security interest in the Miltan

   Properties. 113

               Jarred and Jennifer filed a second set of amended schedules and statements on January

   23, 2019. 114 In Schedule A/B, they removed all scheduled real property. They also removed

   most of DCC’s trailers and large equipment (Skidsteer, excavator) from the schedule. The

   2017 Dodge Ram remained scheduled as property of the estate, but was listed as belonging to


   108
         Id. at pp. 26-27.
   109
         Id. at p. 42.
   110
         See Plaintiffs’ Trial Exhibit 33.
   111
         Id. at pp. 4, 14.
   112
         Id. at pp. 5-7.
   113
         Id. at p. 21.
   114
         Plaintiffs’ Trial Exhibit 40.

                                                          20
Case 19-90001              Filed 03/31/21   Entered 03/31/21 15:14:37     Doc# 72     Page 21 of 49


   at least one of them and another. 115 Additionally, the second amended Schedule A/B retained

   the 2015 Polaris Ranger, but was modified to reflect that Jarred and Jennifer were its sole

   owners. 116 Jarred and Jennifer added a 2004 Ski-Doo that was not previously mentioned. 117

   Although the second amended Schedule A/B continued to list “misc tools and equipment” in

   response to item 40, the value of that item was reduced from $4,450.00 to $2,000.00. 118

               Schedule C was amended to include an exemption in the 2010 Dodge Ram and the Ski-

   Doo, though no exemptions were taken in the 2017 Dodge Ram or the Ranger. 119 The secured

   claims of McKinley were removed from Schedule D, but the line of credit incurred in “10-18”

   was relisted as a general unsecured debt in Schedule E/F. 120 Finally, the debts secured by the

   Ranger and the 2017 Dodge Ram were added to Schedule D. 121 Although the Schedule A/B

   listing for the 2017 Dodge Ram described it as being co-owned by a non-debtor, the debt owed

   to Wells Fargo Dealer Services is described as being owed by Jarred alone. 122

                                iii.   The § 341(a) Meeting

               Jarred and Jennifer’s initial § 341(a) meeting of creditors was held on December 27,

   2018. 123 The chapter 7 trustee, Ken Battley, tried to ascertain which property listed in Jarred


   115
         Id.
   116
         Id.
   117
         Id. at pp. 3-4.
   118
         Id. at p. 17.
   119
         Id. at pp. 11-14.
   120
         Id. at pp. 15, 22.
   121
         Id. at p. 15.
   122
         Id.

                                                      21
Case 19-90001            Filed 03/31/21          Entered 03/31/21 15:14:37   Doc# 72   Page 22 of 49


   and Jennifer’s schedules actually belonged to them alone. Jarred testified that the 2015 Polaris

   Ranger belonged to DCC. 124 Jarred and Jennifer testified that their 50% ownership in DCC

   was divided as Garth and Kimberly’s was: Jarred held 40%, Jennifer 10%. 125

               Finally, Mr. LeRoy asked Jarred about his use of DCC’s equipment after DCC’s

   meeting of creditors. Jarred asserted that because he believed that the ownership of certain

   items of equipment was undetermined, he decided he could use those items notwithstanding the

   instruction of Ms. Jipping at DCC’s § 341(a) meeting. 126 Namely, he said he telephoned CAT

   financing after DCC’s § 341(a) meeting and was informed that the Skidsteer was in Garth’s

   name, not DCC’s. 127 He also admitted to using the Snake and Gortzen trailers, asserting that he

   concluded he could use them because the ownership of those items was, in his mind, unclear. 128

               At Jarred and Jennifer’s continued and final meeting of creditors held on February 7,

   2020, Jarred testified that title on the 2017 Dodge Ram was held jointly with DCC. 129 He

   asserted that DCC had made the down payment and all prepetition payments on that vehicle. 130




   123
         See Plaintiffs’ Trial Exhibit 37.
   124
         Id. at Transcript pp. 10:3-11:5.
   125
         Id. at Transcript p.19:2-11.
   126
         Id. at Transcript pp. 22:17-25:2.
   127
         Id. at Transcript p. 23:21-25.
   128
         Id. at Transcript p. 24:14-22.
   129
         Plaintiffs’ Trial Exhibit 43, Transcript p. 15:3-8.
   130
         Id. at Transcript p. 15:11-19.

                                                               22
Case 19-90001            Filed 03/31/21      Entered 03/31/21 15:14:37    Doc# 72     Page 23 of 49


   Jarred further testified that he had not used any of DCC’s equipment “since we were told

   specifically we could not use it by the trustee.” 131

               d.       The Adversary Proceedings

               On January 23, 2019, the Schindlers commenced the above-captioned adversary

   proceedings against the Millirons in each of their respective bankruptcies. Among other causes

   of action, in their complaint the Schindlers sought to bar the Millirons’ discharges under §

   727(a)(4)(A). After the parties’ cross motions for summary judgment were denied, 132 trial was

   held on March 9-12, 2020. 133

               Jarred provided his trial testimony on March 11, 2020. 134 During that testimony, Mr.

   LeRoy introduced DMV reports as exhibits 49-52, demonstrating that the Snake, Gortzen and

   Wells Cargo trailers were all titled to DCC. Jarred testified that in 2018, he thought he owned

   the Wells Cargo, Haulmark and Snake trailers. 135 At the same time, however, he testified that

   he was “hoping and trying to get ownership” in property owned by DCC. 136 He further

   admitted that he “wanted to own everything, and of course I wanted to hear what I wanted to




   131
         Id. at Transcript p. 10:9-25.
   132
         See, e.g., Adv. Proc. No. 19-90001-GS, ECF Nos. 35-36.
   133
         Adv. Proc. No. 19-90001-GS, ECF No. 40.
   134
         See Adv. Proc. No. 19-90001-GS, ECF No. 68-1.
   135
         Id. at Transcript pp. 26:2-28:3.
   136
         Id. at Transcript p. 47:6-8.

                                                           23
Case 19-90001             Filed 03/31/21       Entered 03/31/21 15:14:37   Doc# 72   Page 24 of 49


   hear.” 137 He also testified that in 2018 he believed he held an ownership interest in the Miltan

   Properties. 138

               As for his unauthorized postpetition use of DCC’s property, Jarred’s testimony can be

   summarized as follows: because Jarred owned DCC and guaranteed its debts, Jarred concluded

   he held an ownership interest in whatever DCC owned. 139 He also appeared to assert his belief

   that when a piece of equipment such as the Skidsteer was used for non-business purposes such

   as plowing snow for the Living Word community, that piece of equipment was not wholly

   owned by the business. 140 Thus, Ms. Jipping’s statement at DCC’s meeting of creditors that he

   could not use equipment owned by DCC did not, in his mind, mean that he could not use that

   equipment.

               Garth provided his trial testimony on March 12, 2020. 141 During Mr. LeRoy’s

   examination, Garth testified that at the time he completed his original and first amended

   personal schedules and statements, he did not believe that the DCC equipment should have

   been listed on his own personal schedules. 142 He stated that he listed that equipment because

   Mr. Gazewood advised him to do so. 143 Garth further explained his response to Mr.

   Christianson’s questions at DCC’s § 341(a) meeting regarding the omission of the Miltan


   137
         Id. at Transcript p. 45:8-10.
   138
         Id. at Transcript p. 24:2:5.
   139
         See id. at Transcript pp. 41:10-14; 42:24-44:1.
   140
         Id. at Transcript p. 45:16-23.
   141
         Adv. Proc. No. 19-90001-GS, ECF No. 68-2.
   142
         Id. at Transcript pp. 23:24-24:15; 25:18-26:4.
   143
         Id. at Transcript p. 24:3-10.

                                                           24
Case 19-90001            Filed 03/31/21   Entered 03/31/21 15:14:37           Doc# 72       Page 25 of 49


   Properties transfer from DCC’s Statement of Financial Affairs, saying that he misunderstood

   which paperwork Mr. Christianson was talking about at the time. 144

               During Mr. Gazewood’s cross examination, Garth again described his confusion

   regarding the inclusion of DCC’s equipment in his personal schedules. 145 He explained that he

   knew where the various items were titled, but that there was “part of” he and Jarred “that

   realized it was ours – we paid for it, we were the ones that worked for it and made the

   payments on it.” 146 Garth revealed that his state court litigation counsel, William Satterberg,

   had advised him before the bankruptcy cases were commenced that their equipment would not

   be lost. 147 He described himself as “scrambling” when he realized that was not the case,

   “trying to…figure out how to make it work for us so we could keep working.” 148 He confirmed

   he had no intent to conceal any of his property from Ms. Jipping. 149

               Regarding the prepetition transfer of the Miltan Properties from DCC to Garth, Garth

   testified that the property was transferred to him because McKinley would extend a




   144
         Id. at Transcript p. 33:5-12.
   145
      Trial Audio Recording, Garth Milliron Testimony, Adv. Proc. No. 19-90001-GS, ECF No. 61 at 2:01:32-
   2:02:00.
   146
         Id. at 2:02:25-2:02:31.
   147
         Id. at 2:02:49-2:02:52.
   148
         Id. at 2:02:53-2:03:13.
   149
         Id. at 2:03:20-24.

                                                       25
Case 19-90001            Filed 03/31/21      Entered 03/31/21 15:14:37              Doc# 72        Page 26 of 49


   $110,000.00 credit line to him but not to DCC. 150 He also repeated that “at the last minute,”

   the credit line with McKinley was actually issued directly to DCC, not to Garth. 151

               As for his own use of the DCC equipment postpetition, during Mr. LeRoy’s direct

   examination Garth testified that after DCC’s November 29, 2018 meeting of creditors, he

   understood Ms. Jipping “had leeway” to determine what equipment Garth and Jarred could or

   could not continue to use. 152 He asserted that he was waiting for definitive direction from Ms.

   Jipping, specifically with regard to the Skidsteer. 153 Garth added that his confusion regarding

   the Skidsteer centered on its ownership, because he and Jarred purchased it prior to the

   formation of DCC and he alleged it was never transferred to DCC. 154

               The trial concluded on March 12, 2020. 155 The parties filed their post-trial briefs on

   March 30, 2020. 156 The court heard closing arguments on May 12, 2020. 157 At the conclusion

   of closing arguments, the court took this matter under submission. 158


   150
         Id. at 1:58:59-2:00:33.
   151
      Id. at 1:58:23-1:58:48. Although the court has not been presented with the McKinley line of credit (LOC)
   documents, this statement by Garth at trial is inconsistent with the amended schedules and statements filed by
   DCC and the Millirons on January 23, 2019. The McKinley LOC is not mentioned in DCC’s amended schedules
   and is mentioned only in the amended Statement of Financial Affairs in relation to the transfer of the Miltan
   Properties to Garth. See Plaintiffs’ Trial Exhibit 38. Instead, the LOC is listed in response to item 18 of Garth and
   Kimberly’s January 23, 2019 amended Statement of Financial Affairs. See Plaintiffs’ Trial Exhibit 39, p. 41.
   152
         Adv. Proc. No. 19-90001-GS, ECF No. 68-2, at Transcript pp. 41:22-42:7.
   153
         Id. at Transcript p. 42:15-20.
   154
         Id. at Transcript p. 43:1-11.
   155
         Adv. Proc. No. 19-90001-GS, ECF No. 65.
   156
         Id. at ECF Nos. 66-68.
   157
         Id. at ECF No. 71.
   158
         Id.

                                                            26
Case 19-90001          Filed 03/31/21      Entered 03/31/21 15:14:37           Doc# 72      Page 27 of 49


   B.         ANALYSIS

              The Schindlers argue that the Millirons’ chapter 7 discharges should be barred under 11

   U.S.C. § 727(a)(4)(A) for their failure to schedule the Miltan Properties, as well as the failure

   to disclose the prepetition transfer of the Miltan Properties from DCC to Garth or the

   prepetition deed of trust granted to McKinley. The Schindlers also argue that Garth and Jarred

   gave false oaths as to their ownership of the equipment which they used postpetition in

   contravention of the instructions of DCC’s trustee.

              1.      Jurisdiction

              As an initial matter, there is a concern that hangs over the Schindlers’ claims against

   Jennifer and Kimberly Milliron. The overwhelming amount of attention, evidence, and

   argument in these proceedings are directed towards the actions and statements made by their

   husbands, Jarred and Garth, respectively. Counsel for the Schindlers candidly acknowledged

   this at closing argument when discussing the Schindlers’ underlying claims against the wives

   within the context of the § 523 nondischargeability claims: “For 523, I do not believe that we

   have proven that Jennifer or … Kimberly Milliron were involved in any of these

   representations. So I think the 523 claims now stand only against Garth and Jarred.” 159 This

   subject was raised in light of the Schindlers’ closing brief which directed all the analysis and

   arguments concerning their damage claims and nondischargeability under § 523(a)(2)(A)

   toward Jarred and Garth.

              The court takes counsel’s verbal concession as a withdrawal of the § 523(a)(2)(A)

   claims against Jennifer and Kimberly Milliron. Though raised within the context of


   159
         Closing Argument Audio Recording, Adv. Proc. No. 19-90001-GS, ECF No. 70 at 40:52-41:22.

                                                         27
Case 19-90001          Filed 03/31/21        Entered 03/31/21 15:14:37             Doc# 72        Page 28 of 49


   nondischargeability, the concession also establishes the lack of any claim for damages against

   them.

               As this issue was raised in closing argument, the absence of claims against Jennifer and

   Kimberly was not fully addressed at trial. Specifically, § 727(c) limits standing to pursue

   denial of discharge to creditors, the chapter 7 trustee, and the United States Trustee. Having

   agreed that the Schindlers have no claims against Jennifer and Kimberly, it follows that they

   lack standing to pursue denial of their discharge. In short, the discharge of Jennifer’s and

   Kimberly’s debts does not affect the Schindlers, because they are not creditors of those debtors.

               Issues of constitutional standing are jurisdictional and must be addressed whenever

   raised. 160 As such, courts are obligated to consider their own jurisdiction sua sponte. 161

   Because they have conceded that they are not creditors of either Jennifer Milliron or Kimberly

   Milliron, the Schindlers lack standing to proceed with their § 727(a) claims against those

   debtors. 162 The court shall deny the Schindlers’ claims against Jennifer and Kimberly Milliron

   under § 523(a) based on their concession at closing argument, and shall deny the § 727(a)

   claims for lack of jurisdiction. 163




   160
      Pershing Park Villas Homeowners Ass’n v. United Pac. Ins. Co., 219 F.3d 895, 899 (9th Cir. 2000), as
   amended (Aug. 11, 2000) (“Constitutional standing concerns whether the plaintiff’s personal stake in the lawsuit is
   sufficient to make out a concrete ‘case’ or ‘controversy’ to which the federal judicial power may extend under
   Article III, § 2.”).
   161
         Id.; see also Gilbert v. Sinclair, 2020 WL 2405434, at *2 (W.D. Wash. May 12, 2020).
   162
         Id.
   163
       The court is aware of Fed. R. Bankr. P. 7041 which provides that a complaint objecting to a debtor’s discharge
   shall not be dismissed at the plaintiff’s instance absent notice to others including the chapter 7 trustee and U.S.
   Trustee. Here, the court is denying the Schindlers’ discharge claims against Jennifer and Kimberly Milliron, the
   claims are not being dismissed at the Schindlers’ request.

                                                           28
Case 19-90001           Filed 03/31/21        Entered 03/31/21 15:14:37              Doc# 72        Page 29 of 49


              2.       Section 727(a)(4)(A)

              Section 727(a)(4)(A) provides: “The court shall grant the debtor a discharge, unless–

   the debtor knowingly and fraudulently, in or in connection with the case– made a false oath or

   account.” “‘The fundamental purpose of § 727(a)(4)(A) is to insure that the trustee and

   creditors have accurate information without having to conduct costly investigations.’” 164 This

   purpose notwithstanding, “[c]areless or sloppy preparation of schedules, although an

   impediment to proper and efficient administration of the Chapter 7 estate, do not support denial

   of a discharge under § 727(a)(4)(A) absent a supportable inference of fraudulent intent.” 165

              “Because of the gravity and practical effect of denying a debtor his or her discharge, the

   burden of proving the requisite fraudulent intent is a heavy one.” 166 A plaintiff in an action

   brought under § 727(a)(4)(A) “must show by a preponderance of the evidence that: (1) [the

   d]ebtor made…a false statement or omission, (2) regarding a material fact, and (3) did so

   knowingly and fraudulently.” 167

                       a.       False Statement or Omission

              Under the first factor, “‘[a] false oath is complete when made.” 168 “A false statement or

   an omission in the debtor’s bankruptcy schedules or statement of financial affairs can constitute


   164
      Khalil v. Developers Surety and Indemnity Co. (In re Khalil), 379 B.R. 163, 172 (B.A.P. 9th Cir. 2007), aff’d,
   578 F.3d 1167 (9th Cir. 2009) (quoting Fogal Legware of Switz., Inc. v. Wills (In re Wills), 243 B.R. 58, 63
   (B.A.P. 9th Cir. 1999)).
   165
         Garcia v. Coombs (In re Coombs), 193 B.R. 557, 567 (Bankr. S.D. Cal. 1996).
   166
         Sethi v. Wells Fargo Bank. N.A. (In re Sethi), 2014 WL 2938276, at *10 (B.A.P. 9th Cir. June 30, 2014).
   167
      Khalil, 379 B.R. at 172 (citing Searles v. Riley (In re Searles), 317 B.R. 368, 377 (B.A.P. 9th Cir. 2004), aff’d,
   212 Fed.Appx. 589 (9th Cir. 2006); Roberts v. Erhard (In re Roberts), 331 B.R. 876, 882 (B.A.P. 9th Cir. 2005),
   aff’d, 241 Fed.Appx. 420 (9th Cir. 2007)).
   168
      Cummings v. U.S. Trustee (In re Cummings), 2012 WL 4747218, at *8 (B.A.P. 9th Cir. Oct. 3, 2012) (quoting
   Searles, 317 B.R. at 377).
                                                             29
Case 19-90001            Filed 03/31/21        Entered 03/31/21 15:14:37              Doc# 72        Page 30 of 49


   a false oath.” 169 Testimony given at a § 341(a) meeting also qualifies as occurring under oath

   for purposes of § 727(a)(4)(A). 170 A plaintiff must, however, allege a “particular false

   statement” to succeed on a cause of action under § 727(a)(4)(A). 171 The dispute before this

   court involves both false statements and omissions.

                                 i.       Ownership of the Miltan Properties

              Each of the defendants signed a deed quitclaiming the Miltan Properties from DCC to

   Garth on September 11, 2018. Yet, Garth and Kimberly Milliron omitted the Miltan Properties

   from their opening schedules and statements filed on October 22, 2018. They also failed to

   include the deed of trust granted in favor of McKinley three days prior to the filing of their

   case, in either their Schedule D or their Statement of Financial Affairs. The omission of

   Garth’s interest in the Miltan Properties and the deed of trust in their original statements

   constitutes a false statement made under oath.

              In their amended schedules and statements filed on November 28, 2018, Jarred and

   Jennifer Milliron asserted that they held an ownership interest in the Miltan Properties. Jarred

   and Jennifer even claimed an exemption in 1770 Miltan. There is no evidence that Jarred and

   Jennifer held any ownership interest in the Miltan Properties at any time. Rather, the Miltan



   169
         Khalil, 379 B.R. at 172; see also Searles, 317 B.R. at 377; Roberts, 331 B.R. at 882.
   170
      See, e.g., U.S. Trustee v. Howell (In re Howell), 2011 WL 1584604, at *11 (Bankr. D. Or. Apr. 26, 2011) (“The
   false oath element also may be established based on statements made by the debtor during examination at the §
   341(a) meeting of creditors.”); Dana Federal Credit Union v. Holt, 190 B.R. 935, 939 (Bankr. N.D. Ala. 1996);
   784 Café Inc. v. Lang Chin (In re Lang Chin), 617 B.R. 761, 768 (Bankr. E.D.N.Y. 2020) (“Statements under oath
   include … oral statements made by a debtor during examinations under oath, such as testimony during the meeting
   of creditors held pursuant to § 341(a).”).
   171
       See, e.g., Miles v. Makishima (In re Makishima), 2008 WL 4890152, at *7 (Bankr. E.D. Cal. Nov. 10, 2008)
   (finding a § 727(a)(4)(A) complaint failed to allege a viable claim for relief where the plaintiff did not identify a
   “particular false statement.”).

                                                              30
Case 19-90001             Filed 03/31/21          Entered 03/31/21 15:14:37   Doc# 72   Page 31 of 49


   Properties were owned originally by DCC and transferred to Garth shortly before the

   bankruptcy filings. Though Jarred and Jennifer find themselves in exactly the opposite

   situation as Garth’s and Kimberly’s omission of ownership, their declaration of an ownership

   interest where none existed also constitutes a false statement made under oath.

                                   ii.       Ownership of Personal Property and Use of DCC Equipment

               In both Milliron bankruptcy cases, the debtors scheduled personal property that was

   actually owned by DCC. While the Millirons have testified that they hoped or believed that the

   personal property was, or should have been, their personal property at various points in their

   bankruptcy cases, there is no actual dispute that DCC actually owned the personal property at

   issue in this case. The Skidsteer, the Gortzen materials trailer, the Snake River equipment

   trailer, the Haulmark Trailer, and the Wells Cargo trailer were owned by DCC. 172 The

   Millirons claimed ownership or co-ownership and listed the other vehicles and equipment in

   their statements that were owned by DCC alone. Thus, the court finds that the Schindlers have

   established the first factor under § 727(a)(4)(A) as to the Millirons’ making a false oath by

   including the Skidsteer, the Gortzen materials trailer, the Snake River equipment trailer, the

   Haulmark Trailer, and the Wells Cargo trailer in their original and first amended schedules and

   statements.

                                   iii.      Statements at the Meetings of Creditors

               The Schindlers further contend that Jarred and Garth made false statements at the

   meetings of creditors held in their individual cases on December 27, 2018, after they had each

   amended their schedules and continued to use DCC’s equipment. Per their post-trial brief, the


   172
         Plaintiffs’ Trial Exhibit 39, at p. 6.

                                                            31
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37   Doc# 72   Page 32 of 49


   Schindlers contend that Jarred and Garth falsely testified as to their ownership of the vehicles

   and equipment. Really, the Schindlers argue that Jarred and Garth gave false testimony

   concerning why they used the Skidsteer and other equipment after the DCC trustee instructed

   them not to use that equipment.

               Jarred testified under oath that through an error by CAT, when the Skidsteer was

   purchased in 2009 it was designated by CAT as having been purchased by an unaffiliated entity

   called Dry Creek Enterprises, not DCC. 173 Per Jarred, “it never got ever fixed,” 174 and “it just

   stayed that way, because…they already had a credit backing through Dry Creek Enterprises and

   all that.” 175 So, according to Jarred’s testimony, the error by CAT was never corrected because

   it “actually worked out better for us at the time and it didn’t need to get changed on their part”

   because Dry Creek Enterprises was already a defunct entity. 176

               Dry Creek Enterprises’ putative ownership was directly inconsistent with Jarred’s later

   testimony during his own meeting of creditors when he testified that “if you call [CAT]

   finance, they say, [the Skidsteer is] listed in your father’s name.” 177 Jarred revealed this

   contradictory information in defense to questioning by Mr. LeRoy about Jarred’s postpetition

   use of DCC property. That testimony concerning what CAT financing would say is

   questionable hearsay, but more importantly it contradicts Jarred’s prior testimony that the

   Skidsteer was held in the name of Dry Creek Enterprises. In fact, the Skidsteer has always


   173
         Plaintiffs’ Trial Exhibit 34, Transcript p. 10:10-18.
   174
         Id. at Transcript p. 10:17-18.
   175
         Id. at Transcript p. 11:11-13.
   176
         Id. at Transcript p. 11:13-24.
   177
         Plaintiffs’ Trial Exhibit 37, Transcript p. 23:14-15.
                                                                 32
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37              Doc# 72        Page 33 of 49


   been owned by DCC, as Jarred and Garth ultimately recognized after they stopped using the

   Skidsteer (and other equipment) and amended their schedules for the final time.

               When asked at his December 27, 2018 meeting of creditors why he had used the

   equipment after the original meetings of creditors, Garth replied that he understood that he had

   to turnover everything but exempt property. 178 He further explained that he was waiting for

   clarity as to what was exempt. 179 Garth testified that he expected some further direction from

   Ms. Jipping as he understood that she “had some latitude” regarding what DCC property was

   exempt and what was not. 180 Garth maintained that there was confusion as to whether he and

   Jarred could use the equipment postpetition after the trustee had instructed them not to use

   property of the DCC estate. The Schindlers correctly note that Garth never actually exempted

   any of the equipment at issue, including the Skidsteer. Rather, he made vague references to

   exempt property and waited for the trustee to clarify what was exempt property. 181 Taken

   together, Garth’s references to “exempt” in the December 27, 2018 meeting of creditors

   constitute a disingenuous attempt to justify using personal property of the DCC bankruptcy

   estate when specifically instructed not to do so.

               Garth later doubled down on this line of reasoning. In connection with the cross

   motions for summary judgment, Garth provided an affidavit signed under penalty of perjury in



   178
         Plaintiffs’ Trial Exhibit 36, Transcript pp. 25:24-26:2.
   179
         Id. at Transcript p. 26:3-16.
   180
      Id. at Transcript p. 26:14. Garth’s statements on this issue are particularly troubling in light of the fact that
   corporate debtors are not entitled to claim exemptions, so any suggestion that Ms. Jipping had discretion to
   designate certain property exempt in DCC’s case is patently false. See 11 U.S.C. § 522(b)(1).
   181
         Id. at Transcript pp. 26:1-27:3.

                                                               33
Case 19-90001           Filed 03/31/21       Entered 03/31/21 15:14:37    Doc# 72     Page 34 of 49


   which he testified that he used the equipment and tools postpetition because he had a

   conversation with Mr. Christianson in which he “thought that I was informed that I could use

   the equipment, so long as I did not harm the equipment.” 182 This account of his purported

   conversation with Mr. Christianson has nothing to do with the exempt status of the property

   and calls into question the veracity of his statements at the § 341(a) meeting, notwithstanding

   his assurance in the summary judgment affidavit that he “did not lie at the meeting of creditors

   about why [he] used the equipment.” 183 This statement in the affidavit only confirms the falsity

   of the testimony presented in the meeting of creditors concerning the ownership dispute and

   explanations regarding the use of the equipment but also weighs on the knowing and fraudulent

   intent discussed below.

               The Schindlers challenge the truthfulness of Garth’s and Jarred’s testimony at the

   meetings of creditors concerning why they continued to use DCC’s equipment. They

   persuasively argue that both manufactured explanations to justify their use of DCC’s equipment

   when they understood that DCC’s trustee had specifically instructed them not to use that

   equipment. But, by the time Garth and Jarred gave that testimony at their own meetings of

   creditors, they had verbally relinquished their claims of ownership in DCC’s equipment.

   Earlier in his meeting, Garth acknowledged DCC’s ownership of the equipment when Mr.

   Battley asked him directly who owned each piece of equipment. Although Jarred did not

   provide similar testimony as to all the equipment during his later meeting of creditors, when

   asked at the beginning of his meeting if he disagreed with Garth’s testimony he replied that he


   182
         Adv. Proc. No. 19-90001-GS, ECF No. 24, p. 6, ¶ 9.
   183
         Id. at ¶ 11.

                                                              34
Case 19-90001            Filed 03/31/21          Entered 03/31/21 15:14:37              Doc# 72   Page 35 of 49


   did not. 184 Thus, Garth and Jarred did not make false statements regarding the ownership of the

   equipment at their meetings of creditors.

               Nonetheless, the Schindlers argue that Garth’s and Jarred’s explanations why they used

   the equipment constitute false oaths. Strictly construed, this argument calls for the court to

   construe the veracity of whether the Skidsteer was originally sold, or titled to, Dry Creek

   Enterprises rather than DCC. Or, whether CAT financing ever told Jarred the Skidsteer was

   owned by his father. The Schindlers similarly ask the court to declare as false Garth’s

   statement that he was waiting for further explanation from Ms. Jipping regarding either the

   exemption or use of the equipment before refraining from further use of that equipment.

   Garth’s testimony about a conversation with trustee’s counsel is to the same effect. Taking into

   consideration all of the evidence on this issue, including Jarred’s and Garth’s recognition of

   DCC’s ultimate ownership, the court agrees with the Schindlers’ that the explanations for why

   they believed they could continue to use DCC’s equipment were an artifice to justify their use

   of DCC’s equipment. In that regard, they were false statements made under oath.

                        b.        Materiality

               Materiality under § 727(a)(4)(A) is “conceived of broadly.” 185 “A fact is material ‘if it

   bears a relationship to the debtor’s business transactions or estate, or concerns the discovery of

   assets, business dealings, or the existence and disposition of the debtor’s property.’” 186 The

   Ninth Circuit has held that “[a]n omission or misstatement that ‘detrimentally affects



   184
         See Plaintiffs’ Exhibit 37, Transcript p. 4:1-4.
   185
         Murtaza v. Sigmund (In re Murtaza), 2016 WL 1383890, at *4 (B.A.P. 9th Cir. Apr. 5, 2016).
   186
         Khalil, 379 B.R. at 173 (quoting Wills, 243 B.R. at 62 (citations omitted)).

                                                               35
Case 19-90001           Filed 03/31/21         Entered 03/31/21 15:14:37              Doc# 72       Page 36 of 49


   administration of the estate’ is material.” 187 Conversely, “a false statement or omission that has

   no impact on a bankruptcy case is not material and does not provide grounds for denial of a

   discharge under § 727(a)(4)(A).” 188

              During Jarred’s and Jennifer’s § 341(a) meeting, Mr. Battley plainly described the

   detrimental effect of the Millirons’ misrepresentations in their schedules and statements on

   administration of the estate:

                        [Y]ou guys and [Mr. Gazewood’s] office have to get all this stuff
                        cleaned up so that we’re not just bouncing around. We can take a
                        vehicle, we can say, okay, we had three sets of schedules and
                        statements, which set more closely should this vehicle be put in?
                        We don’t want it on three of them. We just want it on one.

                        And some of them are very easy to do, because you’ll get a title
                        and it will say Jarred on it. Well, that’s easy. That’s going to go
                        on yours. Or it will say Dry Creek on it, and that goes into Dry
                        Creek. But these things that have been filed are going to be a
                        nightmare to administer because our computer network, I will tell
                        you, goes through and scans every one of these documents and
                        pulls it up.

                                                         ***

                        And not only is it going to be an accounting nightmare, but it’s
                        going to be a nightmare to grasp it mentally… Myself as trustee,
                        Nacole as trustee, Erik as a lawyer, Cabot as a lawyer have to be
                        able to sit down here and say, we need to understand this stuff.
                        And the way it’s presented, it’s very difficult to understand it. 189

              The court concurs with Mr. Battley’s statements. A debtor’s schedules and statements

   are the cornerstone of his or her bankruptcy. They are made under penalty of perjury. A

   chapter 7 trustee and the creditors of the estate are entitled to rely upon those statements and


   187
         Retz v. Samson (In re Retz), 606 F.3d 1189, 1198 (9th Cir. 2010) (quoting Wills, 243 B.R. at 63).
   188
         Khalil, 379 B.R. at 172.

                                                              36
Case 19-90001            Filed 03/31/21        Entered 03/31/21 15:14:37   Doc# 72     Page 37 of 49


   schedules. The court finds that the Millirons’ misrepresentations in their schedules and

   statements were material due to their detrimental effect on administration of the estate. The

   misstatements, left uncorrected in their first amended schedules and statements, were contrary

   to the Millirons’ testimony at DCC’s original meeting of creditors. This placed the equipment

   in peril of unauthorized used and required continued § 341(a) meetings and multiple rounds of

   amendments of schedules. Indeed, as discussed above, the court finds that Jarred and Garth

   continued their claims of ownership as part of a disingenuous attempt to justify their use of

   DCC’s equipment when specifically instructed to stop using DCC’s equipment.

               The misstatements as to the Miltan Properties similarly created confusion concerning

   ownership of a significant asset. These misrepresentations created and fostered a running

   disagreement over different estates’ assets. This is the very essence of materiality under §

   727(a)(4). For these reasons, the court finds Garth’s and Jarred’s misrepresentations as to the

   equipment and the Miltan Properties to be material.

               The testimony at their meetings of creditors again requires closer attention. As to the

   ownership of the equipment, the court has found that Garth and Jarred recognized DCC’s

   ownership during their examinations. Instead, it was their testimony regarding the

   justifications for their postpetition unauthorized use of the equipment that was false. Whereas

   the misstatements regarding the ownership of assets goes directly to defining property of each

   bankruptcy estate, the materiality as to why Garth and Jarred used DCC’s equipment is less

   clear. Neither Garth nor Jarred denied using the equipment. It is undisputed that the trustee did

   not authorize their use of the equipment. The Schindlers do not explain how Garth’s and

   Jarred’s explanations as to why they thought they could use the equipment are material within


   189
                                                                37
         Plaintiffs’ Trial Exhibit 37, Transcript pp. 14:19-15:25.
Case 19-90001            Filed 03/31/21        Entered 03/31/21 15:14:37              Doc# 72   Page 38 of 49


   the definition of materiality applicable to claims under § 727(a)(4). The court concludes that

   the reasons Garth and Jarred thought they could use property of DCC’s estate are not material.

   Such testimony does not relate to disposition of estate assets, nor does it detrimentally affect

   the administration of the estate. Instead, the testimony goes to potential claims for

   unauthorized use of equipment that the Millirons then conceded was owned by DCC. In short,

   the fact that Garth and Jarred may have lied about why they thought they could use DCC’s

   equipment did not materially affect the bankruptcy estate – the action had already been taken

   and was not denied. It was that action that may have detrimentally affected the estate, not the

   testimony concerning why they had taken it. Accordingly, the court must deny the Schindlers’

   claims under § 727(a)(4) based on false statements made during the meetings of creditors.

                        c.       Intent

              Mistakes are made and corrected in numerous bankruptcy cases. But accounting for

   those mistakes within a § 727(a)(4)(A) claim for false oath typically calls into question the

   intent of the debtor when signing inaccurate schedules and statements. This is just such a case

   where the ownership of real property and substantial equipment were at issue.

              Under § 727(a)(4)(A), a debtor must have “knowingly and fraudulently” made a false

   oath or account. The court separately addresses each component of intent.

                                 i.       Knowing

              A “knowing” act is one made “‘deliberately and consciously.’” 190 However, “[a] false

   statement resulting from ignorance or carelessness does not rise to the level of ‘knowing and




   190
         Khalil, 379 B.R. at 173 (quoting Roberts, 331 B.R. at 883 (citation omitted)).

                                                              38
Case 19-90001           Filed 03/31/21    Entered 03/31/21 15:14:37       Doc# 72      Page 39 of 49


   fraudulent.’” 191 Recklessness is also insufficient to support a finding that a debtor “knowingly”

   made a false oath or account. 192

                                     I.     Garth

              Garth made material misrepresentations in both his schedules and statements and on the

   record at his and DCC’s § 341(a) meetings. The question before the court is whether those

   misrepresentations were simply careless as he asserts (“I probably just kind of forgot”), or

   whether they were deliberate. After carefully evaluating the testimony at trial, the court is

   convinced it is the latter. The sheer number and variety of misrepresentations made in the

   original statements and schedules, which were then continued in the first amendment, make it

   impossible for the court to conclude that Garth’s misrepresentations were inadvertent.

              Similarly, the context of Garth’s actions makes it implausible to believe that the

   multiple misrepresentations were merely accidents. This is amply confirmed by the

   contradictory testimony concerning equipment ownership over the course of meetings of

   creditors, including his postpetition use of DCC’s equipment. The transcripts reveal that those

   statements were not made inadvertently or recklessly. Rather, the testimony was part of a

   larger extended effort to justify the use of DCC’s equipment when instructed not to do so. For

   these reasons the court concludes that Garth knowingly made the misrepresentations

   concerning the DCC equipment.

              The Schindlers also argue that Garth similarly made a knowing false oath by omitting

   his ownership of the Miltan Properties. Given the timing of the transfer and encumbrance, as

   well as the stated reasons for both, the court finds that Garth knowingly omitted the Miltan


   191
         Roberts, 331 B.R. at 884.

                                                      39
Case 19-90001          Filed 03/31/21      Entered 03/31/21 15:14:37     Doc# 72     Page 40 of 49


   Properties from his original schedules. The notion that a layperson, let alone an experienced

   businessman, could “kind of forget” a $110,000.00 credit line obtained mere days in advance of

   filing bankruptcy is simply incredulous.

                                     II.     Jarred

               Jarred’s schedules and statements included the same equipment listed on DCC’s and

   Garth’s schedules. Unlike Garth, however, Jarred was actually on title to the 2017 Dodge Ram

   and the 2015 Polaris Ranger, though he made conflicting statements of ownership as to these

   two items in his testimony at the meetings of creditors. Still, Jarred included the other DCC

   equipment, including the Skidsteer, in his original and first amended schedules. As explained

   above, this was not done by accident or oversight, but rather as part of an attempt to create, and

   maximize, confusion surrounding ownership of DCC’s equipment so that he and Garth could

   continue to use the equipment postpetition.

               As with Garth, Jarred’s confusing and contradictory testimony during his meetings of

   creditors regarding the ownership of the equipment confirms that the misstatements were not

   accidental. Jarred and Garth engaged in a detailed explanation of the Skidsteer’s ownership at

   the DCC § 341(a) meeting, describing the financing mishaps involving a defunct similarly-

   named company and their decision not to correct the error with CAT’s financing department.

   Then, Jarred represented at his § 341(a) meeting of creditors that the Skidsteer was owned by

   his father. Thus, the court is asked to believe that when Jarred was told he could not continue

   using the Skidsteer, only then did he discover a previously undisclosed telephone conversation

   with an unidentified CAT representative revealing that his father owned the Skidsteer? All the



   192
         Id.
                                                      40
Case 19-90001      Filed 03/31/21      Entered 03/31/21 15:14:37         Doc# 72     Page 41 of 49


   while, the Skidsteer was scheduled as property of DCC’s bankruptcy estate, and that schedule

   of property was never amended. Indeed, the Skidsteer was liquidated in DCC’s case.

          The court cannot reconcile Jarred’s undocumented hearsay with DCC listing the

   equipment in its schedules, and the reality of the Skidsteer’s ultimate liquidation in DCC’s

   estate. The court concludes that Jarred knowingly made a false statement regarding the

   ownership of the Skidsteer, and that the statement was not made carelessly or as a result of

   ignorance. While this discussion focuses on the Skidsteer, the same analysis applies to the

   other equipment listed in the original and first amended schedules with the exception of the

   2017 Dodge Ram and the 2015 Polaris Ranger.

          As for the Miltan Properties, Jarred did not list any interest in his initial schedules. But

   Jarred and Jennifer included the Miltan Properties and asserted a related homestead exemption

   in their first amended schedules filed the day before DCC’s meeting of creditors. Jarred

   testified at trial that he believed in 2018 he did have an ownership interest in the Miltan

   Properties. The court is not persuaded that someone who signed a quitclaim deed as part of

   DCC to convey the Miltan Properties to his father shortly before filing for bankruptcy actually

   believed that he owned that property when he completed his bankruptcy paperwork just weeks

   later. The fact that Jarred did not originally list the Miltan Properties on the original schedules,

   but chose to add it as part of his amended schedules, only further demonstrates a knowing

   misstatement. No explanation has ever been provided as to why Jarred and Jennifer omitted the

   Miltan Properties originally, only to add them as part of their amended schedules.




                                                    41
Case 19-90001           Filed 03/31/21         Entered 03/31/21 15:14:37               Doc# 72     Page 42 of 49


                                ii.      Fraudulent Intent

              In the context of a claim under § 727(a)(4)(A), fraudulent intent has three components

   the plaintiff must prove: “(1) the debtor made the false statements or omissions, (2) at the time

   he knew they were false, and (3) the debtor made them with the intention and purpose of

   deceiving his creditors.” 193 The court has previously found that Garth and Jarred made false

   statements concerning the Skidsteer and other equipment, and the ownership of the Miltan

   Properties. Fraudulent intent need not be proven by direct admissions from the debtor, and

   instead is typically demonstrated by “circumstantial evidence or by inferences drawn from the

   debtor’s conduct.” 194 Additionally, “‘[t]he fact of prompt correction of an inaccuracy or

   omission may be evidence probative of lack of fraudulent intent.’” 195 On the other hand, the

   filing of amended schedules and statements that continue to contain omissions and inaccuracies

   can be evidence of fraudulent intent. 196 Finally, contrary to the requirements for satisfaction of

   the “knowing” prong of a § 727(a)(4) claim, “a court ‘may find the requisite intent where there

   has been a pattern of falsity or from a debtor’s reckless indifference to or disregard of the

   truth.’” 197

                       The essential point is that there must be something about the
                       adduced facts and circumstances which suggest that the debtor
                       intended to defraud creditors or the estate. For instance, multiple
                       omissions of material assets or information may well support an

   193
         Atkinson v. Page (In re Page), 568 B.R. 687, 700 (Bankr. D. Alaska 2017) (citing Retz, 606 F.3d at 1198-99).
   194
      Retz, 606 F.3d at 1199 (citing Devers v. Bank of Sheridan, Mont. (In re Devers), 759 F.2d 751, 753–54 (9th
   Cir.1985)).
   195
         Cummings, 2012 WL 4747218, at *8 (quoting Searles, 317 B.R. at 377).
   196
         See In re Killian, 2008 WL 5834017, at *9 (Bankr. D. Or. Nov. 17, 2008).
   197
         Khalil, 379 B.R. at 174 (quoting Wills, 243 B.R. at 64) [emphasis omitted].

                                                             42
Case 19-90001           Filed 03/31/21        Entered 03/31/21 15:14:37     Doc# 72      Page 43 of 49


                       inference of fraud if the nature of the assets or transactions
                       suggests that the debtor was aware of them at the time of preparing
                       the schedules and that there was something about the assets or
                       transactions which, because of their size or nature, a debtor might
                       want to conceal. 198

              The above analysis of the Schindlers’ § 727(a)(4) claims has been straightforward to

   this point. Here, however, is the crux of the case: did Garth and Jarred fraudulently give a false

   oath? As detailed above, they certainly made false statements under oath concerning their

   assets. And the court has found that they did so knowingly, especially given that they amended

   their schedules to continue to assert ownership in DCC’s equipment. These same amended

   schedules further confused the ownership of the Miltan Properties. Garth’s and Jarred’s

   reasons for filing false statements was further complicated by the testimony given at their

   individual meetings of creditors. By that time, Garth and Jarred had used some of DCC’s

   equipment in contravention of the DCC trustee’s instruction not to use that equipment.

              Garth and Jarred testified at their meetings of creditors for their individual cases that

   they continued to use DCC’s equipment because they were confused about the actual

   ownership of that equipment. The court finds that testimony to be not credible. Rather, the

   court finds that such testimony was offered as an excuse that is contradicted by Garth’s and

   Jarred’s prior testimony at the DCC meeting of creditors. In fact, Garth admitted DCC’s

   ownership of the equipment during his meeting of creditors for his individual case. Jarred, on

   the other hand, continued to profess confusion concerning ownership of the equipment at the

   meeting of creditors in his individual bankruptcy as well as at trial. This leaves the court to

   decide whether Garth’s and Jarred’s false statements were fraudulently made.


   198
         Id. (quoting Coombs, 193 B.R. at 566).

                                                        43
Case 19-90001            Filed 03/31/21         Entered 03/31/21 15:14:37               Doc# 72        Page 44 of 49


                                          I.        Equipment

               As for the scheduling of the DCC equipment and tools in their personal bankruptcy

   cases, Garth testified at trial that he did not think it appropriate for that property to be included

   on his personal schedules. Nonetheless, he stated that Mr. Gazewood told him he needed to list

   the personal property on his statements. The court notes that despite Garth’s alleged

   reservations, the property appeared in both his opening and first amended schedules.

               In the context of § 727(a)(4)(A), the Ninth Circuit has held that “[t]he advice of counsel

   is not a defense when the erroneous information should have been evident to the debtor.” 199

   Stated plainly, “[a] debtor cannot, merely by playing ostrich and burying his head deeply

   enough in the sand, disclaim all responsibility for statements which he has made under oath.” 200

   The court finds Garth’s advice of counsel defense to be suspect in this instance, largely because

   Garth continued the misstatements in his amended personal schedules. But the court is struck

   by Garth’s testimony at both DCC’s meeting of creditors – held the day after he filed his

   amended schedules – and his own meeting of creditors. In both, Garth readily testified that the

   equipment belonged to DCC. Garth offered some testimony regarding the confusion

   surrounding ownership of some of the equipment at the DCC meeting of creditors held before

   he and Jarred used the equipment in contravention to the DCC trustee’s instruction. While the

   court discounts the explanation offered, it suggests some motivation other than fraud.

               Garth’s explanations as to why he used DCC’s equipment made at his continued

   meeting of creditors in his individual case are unconvincing and troubling. But even then Garth


   199
         Retz, 606 F.3d at 1199 (citing Boroff v. Tully (In re Tully), 818 F.2d 106, 111 (1st Cir.1987)).
   200
         Id.

                                                               44
Case 19-90001            Filed 03/31/21          Entered 03/31/21 15:14:37   Doc# 72    Page 45 of 49


   did not deny DCC owned the equipment. The court is unwilling to use Garth’s post hac

   excuses for using DCC’s equipment to establish his prior fraudulent intent when filing his

   amended schedules wrongfully listing his ownership in DCC’s equipment. In this instance, the

   court sees a difference in the filing of the amended statements and Garth’s later testimony at his

   meeting of creditors in his individual bankruptcy.

               Jarred filed false schedules, originally and as amended, listing an ownership interest in

   DCC’s equipment. On the whole, Jarred’s testimony at DCC’s meeting of creditors did not

   dispute DCC’s ownership of the equipment. Jarred did offer additional explanations for the

   confusion surrounding the ownership of the equipment, and specifically that the seller of the

   Skidsteer had shown it as being owned by a different Dry Creek entity. Jarred also explained

   that he believed he held an ownership interest in DCC’s tools and equipment because he was a

   co-owner of DCC. This is simply wrong as a matter of law. Given that Jarred was represented

   by counsel at the time, the court finds this to be problematic to the extent it is used to justify

   Jarred’s statement of ownership in DCC’s equipment.

               It is his testimony during the meeting of creditors in his individual bankruptcy,

   however, where Jarred’s situation truly diverges from his father’s case. Jarred offered that

   CAT Finance had listed Garth as the owner of the Skidsteer at the time of the sale, though it

   had been claimed and depreciated by DCC in its tax filings. When questioned, Jarred

   confirmed that ownership of the Skidsteer “wasn’t clear to me who owned it.” 201 When asked

   about the ownership of the other equipment he used after he had filed his amended schedules in

   his individual bankruptcy and given testimony in DCC’s bankruptcy such as the Snake River


   201
         Plaintiffs’ Exhibit 37, Transcript p. 24:4-5.

                                                           45
Case 19-90001            Filed 03/31/21            Entered 03/31/21 15:14:37     Doc# 72   Page 46 of 49


   and Goertzen trailers, Jarred answered, “Yeah. All of it was in question of who the ownership

   was going to be at, as far as I was concerned, yes.” 202 Even at trial, Jarred restated that there

   was confusion concerning who owned the equipment, even where certain pieces of equipment

   were titled in DCC’s name. 203 Again, Jarred explained that “I owned Dry Creek Construction,

   so I own the trailer.” 204 He also confirmed that in 2018 he thought he owned property titled in

   DCC’s name. 205

               Unlike Garth, Jarred continued to state his belief that he owned DCC’s equipment.

   While this testimony goes to why Jarred believed he could use DCC’s equipment after the

   trustee instructed him not to use the equipment, it is also relevant to why Jarred filed his

   amended schedules which inaccurately claim an ownership interest in DCC’s equipment.

   While Garth states that he believed the schedules to be wrong but signed them on advice of

   counsel, Jarred makes no such claim. Rather, he still argues that he had an ownership interest

   in the equipment because ownership was confused, and he had an ownership interest in DCC.

   Jarred continues to make these arguments despite (1) his father’s testimony that the equipment

   was owned by DCC, (2) title evidence on three pieces of equipment/vehicles in the name of

   DCC, and (3) a fundamental misunderstanding about corporate ownership of property.

               The court finds Jarred’s testimony on these points not to be credible. Rather, the

   testimony demonstrates a fraudulent intent or, at a minimum, the reckless indifference to the

   truth sufficient to sustain the Schindlers’ § 727(a)(4) claim. Jarred, much moreso than his


   202
         Id. at p. 24:14-21.
   203
         See Adv. Proc. No. 19-90001-GS, Adv. ECF No. 68-1, Transcript pp. 16:10-18:14.
   204
         Id. at p. 19:22-23. See also p. 20:2-9.
   205
         Id. at pp. 27:19-28:3.
                                                             46
Case 19-90001      Filed 03/31/21        Entered 03/31/21 15:14:37        Doc# 72      Page 47 of 49


   father, continued to raise and assert unwarranted claims of ownership to DCC’s equipment. In

   Jarred’s case, the court does find his testimony at his meeting of creditors, DCC’s meeting of

   creditors, and at trial, to be probative of the fraudulent intent or reckless indifference of his

   false statements when filing his amended statements declaring his ownership interest in DCC’s

   equipment. In this instance, the continuation of the claims of ownership within the first

   amended schedules was made as part of Jarred’s attempt to justify his use of DCC’s equipment

   when instructed not to use that equipment. Instead of conceding a mistake as Garth effectively

   did, Jarred continued to press the false oath leaving the court to conclude it was made as part of

   some effort, however haphazard, to defraud the estate and its creditors.

           The court realizes that its decision draws a thin line between father and son. But their

   different approaches and testimony regarding the ownership are significant and material. As a

   result, the court reaches a different conclusion based upon the different facts relating to each.

                                   II.     The Miltan Properties

           As detailed above, both Garth and Jarred knowingly made material misstatements in

   their schedules and statements concerning the ownership of the Miltan Properties. The

   Schindlers focus primarily on Garth’s failure to disclose his ownership of the Miltan Properties

   and the associated line of credit with McKinley. While it is true that Garth made these

   omissions in his initial schedules, he amended the schedules just over a month later to disclose

   his ownership of the Miltan Properties and the McKinley line of credit. Garth filed the

   amended schedules prior to his own meeting of creditors. This is probative of a lack of

   fraudulent intent to conceal the Miltan Properties from his creditors. Based upon the amended




                                                    47
Case 19-90001          Filed 03/31/21       Entered 03/31/21 15:14:37              Doc# 72       Page 48 of 49


   statements disclosing the ownership and debt, the court concludes that Garth did not have a

   fraudulent intent to omit his interest in the Miltan Properties in the original statements.

              On the other hand, although Jarred’s opening schedules and statements appropriately

   omitted the Miltan Properties, his amended schedules asserted an ownership in those properties

   that he and his wife did not hold. Both Jarred’s and Jennifer’s signatures appear on the deed

   transferring the Miltan Properties from DCC to Garth dated September 11, 2018, just weeks

   prior to their bankruptcy case being filed. 206 Based on the evidence presented, this transfer

   does not appear to have been a routine act that might have been easily forgotten by the debtors.

              Given the timing, and the reasons for the deed of trust, the court expects that Jarred

   should have been able to recall the transfer of the Miltan Properties from DCC to Garth before

   he amended his schedules to claim ownership. Moreover, Jarred asserted ownership of the

   Miltan Properties in his amended schedules, suggesting that there was some thought as to why

   the original schedules were mistaken and an affirmative act to claim an ownership interest.

   Yet, there is no explanation as to why Jarred believed that he and his wife held an ownership

   interest in the Miltan Properties when title had previously been held in the name of DCC before

   the quitclaim deed he, and others, signed to convey the properties to Garth. 207 Indeed, there is

   no evidence that Jarred as an individual ever held title in the Miltan Properties.

              Based on the above, the court concludes that Jarred knew that he did not own the Miltan

   Properties and had the fraudulent intent to deceive the trustee and creditors by claiming an

   interest in the Miltan Properties and then attempting to exempt those properties.


   206
         See Case No. 18-00357-GS, ECF No. 28, p. 7.

     The court’s conclusion is bolstered by the first amended Statement of Intention filed by Jarred and Jennifer,
   207

   which reflects the Millirons’ intent to retain the Miltan Properties. See Plaintiffs’ Trial Exhibit 33, p. 25.
                                                           48
Case 19-90001      Filed 03/31/21     Entered 03/31/21 15:14:37        Doc# 72     Page 49 of 49


   C.     CONCLUSION

          For the reasons explained above, the court concludes that: (1) the Schindlers’ claims

   against Kimberly Milliron and Jennifer Milliron must be denied under 11 U.S.C. § 727(c); (2)

   the Schindlers have failed to prove that Garth Milliron had sufficient fraudulent intent to deny

   his discharge under 11 U.S.C. § 727(a)(4); and (3) judgment shall be entered against Jarred

   Milliron denying his discharge under § 727(a)(4)(A)for knowingly and fraudulently making

   material false oaths related to his bankruptcy case. The court will prepare a judgment

   consistent with this ruling.

          DATE:      March 31, 2021

                                                        _/s/ Gary Spraker_______________
                                                        GARY SPRAKER
                                                        United States Bankruptcy Judge

   Serve: J. Gazewood, Esq.
          E. LeRoy, Esq.
          ECF Participants via NEF
          Case Manager




                                                  49
